UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6430


ORONDE S. MABRY,

                Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00545-REP)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oronde S. Mabry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oronde   S.    Mabry,      a    federal       prisoner,      appeals    the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.         We   have    reviewed         the   record   and   find    no

reversible error because Mabry is not entitled to relief under

Alleyne v. United States, 133 S. Ct. 2151 (2013).                         Accordingly,

we   grant   leave    to   proceed      in       forma   pauperis   and    affirm    the

district court’s order.          Mabry v. Wilson, No. 3:13-cv-00545-REP

(E.D. Va. Mar. 5, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court       and    argument     would   not   aid    the

decisional process.



                                                                              AFFIRMED




                                             2